Case 21-07002 Document 2-3 Filed in TXSB on 02/09/21 Page 1 of 8




                  Exhibit 2
Case
 Case21-70009
      21-07002 Document
                Document10
                         2-3 Filed
                               FiledininTXSB
                                         TXSBonon02/01/21
                                                  02/09/21 Page
                                                            Page212 of
                                                                    of 35
                                                                       8




                                       PC Exhibit
                                                                exhibitsticker.com




                                               6
                                  Josiah's Trucking LLC; 21-70009
Case
 Case21-70009
      21-07002 Document
                Document10
                         2-3 Filed
                               FiledininTXSB
                                         TXSBonon02/01/21
                                                  02/09/21 Page
                                                            Page223 of
                                                                    of 35
                                                                       8
Case
 Case21-70009
      21-07002 Document
                Document10
                         2-3 Filed
                               FiledininTXSB
                                         TXSBonon02/01/21
                                                  02/09/21 Page
                                                            Page234 of
                                                                    of 35
                                                                       8
Case
 Case21-70009
      21-07002 Document
                Document10
                         2-3 Filed
                               FiledininTXSB
                                         TXSBonon02/01/21
                                                  02/09/21 Page
                                                            Page245 of
                                                                    of 35
                                                                       8
Case
 Case21-70009
      21-07002 Document
                Document10
                         2-3 Filed
                               FiledininTXSB
                                         TXSBonon02/01/21
                                                  02/09/21 Page
                                                            Page256 of
                                                                    of 35
                                                                       8
Case
 Case21-70009
      21-07002 Document
                Document10
                         2-3 Filed
                               FiledininTXSB
                                         TXSBonon02/01/21
                                                  02/09/21 Page
                                                            Page267 of
                                                                    of 35
                                                                       8
Case
 Case21-70009
      21-07002 Document
                Document10
                         2-3 Filed
                               FiledininTXSB
                                         TXSBonon02/01/21
                                                  02/09/21 Page
                                                            Page278 of
                                                                    of 35
                                                                       8
